
	

114 HR 204 IH: North Korea Sanctions and Diplomatic Nonrecognition Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Ms. Ros-Lehtinen (for herself, Mr. Connolly, Mr. Salmon, Mr. Chabot, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To continue restrictions against and prohibit diplomatic recognition of the Government of North
			 Korea, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the North Korea Sanctions and Diplomatic Nonrecognition Act of 2015.
		2.FindingsCongress finds the following:
			(1)On January 2, 2015, the President issued Executive Order 13687 imposing additional sanctions with
			 respect to North Korea which stated that the provocative, destabilizing, and repressive actions and policies of the Government of North
			 Korea, including its destructive, coercive cyber-related actions during
			 November and December 2014, actions in violation of United Nations
			 Security Council Resolutions 1718, 1874, 2087, and 2094, and commission of
			 serious human rights abuses, constitute a continuing threat to the
			 national security, foreign policy, and economy of the United States.
			(2)On January 2, 2015, the Department of the Treasury stated that Executive Order 13687 was in response to the Government of the Democratic People’s Republic of Korea’s numerous provocations,
			 particularly the recent cyber-attack targeting Sony Pictures Entertainment
			 and the threats against movie theaters and moviegoers.
			(3)On January 2, 2015, White House Press Secretary Josh Earnest stated that [Executive Order 13687] is a response to the Government of North Korea’s ongoing provocative,
			 destabilizing, and repressive actions and policies, particularly its
			 destructive and coercive cyber attack on Sony Pictures Entertainment..
			(4)On December 29, 2014, the Federal Bureau of Investigation stated that it has concluded the Government of North Korea is responsible for the theft and destruction of data on
			 the network of Sony Pictures Entertainment.
			(5)On December 19, 2014, the Federal Bureau of Investigation stated that it has enough information to conclude that the North Korean government is responsible for the cyber attack targeting Sony Pictures Entertainment on November 22, 2014.
			(6)On July 30, 2014, the Department of the Treasury imposed sanctions on two North Korean shipping
			 companies, and 18 of their vessels, that attempted to import a concealed shipment of arms and related materiel from Cuba to the DPRK aboard
			 the DPRK-flagged vessel Chong Chon Gang in July 2013.
			(7)On July 28, 2014, the United Nations Security Council’s DPRK Sanctions Committee sanctioned the
			 North Korea shipping company, Ocean Maritime Management Company, for its key role in arranging the shipment of concealed arms and related materiel from Cuba to the DPRK in
			 July 2013 and stated that the company contributed to activities prohibited by the resolutions, namely the arms embargo imposed by
			 resolution 1718 (2006), as modified by resolution 1874 (2009), and
			 contributed to the evasion of the measures imposed by these resolutions.
			(8)On July 28, 2014, the United States Permanent Representative to the United Nations, Samantha Power,
			 stated that the attempted arms shipment was a cynical, outrageous and illegal attempt by Cuba and North Korea to circumvent United Nations
			 Sanctions prohibiting the export of weapons to North Korea and that the United Nations Security Council’s DPRK Sanctions Committee had uncovered irrefutable facts that clearly prove Cuba and the DPRK’s intentions to violate sanctions
			 by employing highly sophisticated deception and obfuscation techniques,
			 including Cuba’s false claims about the transaction being a routine repair
			 effort when detected by Panamanian and UN authorities.
			(9)North Korean negotiators in the Six-Party diplomatic process did not act in good faith by their
			 refusal to agree to a transparent verification process for
			 denuclearization consistent with international standards, including provisions for nuclear sampling, following North Korea’s removal on October 11, 2008,
			 from the list of state sponsors of terrorism maintained by the Department
			 of State.
			(10)International press reports indicate that North Korea has continued to provide support to Iran in
			 the areas of missile technology and nuclear development and has provided
			 Iran’s surrogates, Hezbollah and Hamas, with both missile technology and
			 training in tunneling techniques with which to attack Israel, an ally of
			 the United States.
			(11)International press reports indicate that North Korea was engaged for a number of years in
			 assistance to Syria in the construction of a nuclear reactor in the Syrian
			 desert which was destroyed in a strike by Israeli forces on September 6,
			 2007.
			(12)North Korean negotiators continue to refuse to address in a humane and sincere manner the issue of
			 the abduction of civilians of Japan and the Republic of Korea, both allies
			 of the United States, as well as the abductions of citizens from a number
			 of other countries, including France, Lebanon, Romania, and Thailand.
			(13)Defectors coming out of North Korea have provided testimony that United States permanent resident,
			 Reverend Kim Dong-shik, the spouse and father of United States citizens,
			 was tortured and murdered inside North Korea after his abduction by
			 Pyongyang’s agents on the Chinese border in January 2000 and that his
			 remains are currently being held at a military facility inside North
			 Korea.
			(14)Congress authoritatively expressed its view, in section 202(b)(2) of the North Korean Human Rights
			 Act of 2004 (Public Law 108–333; 22 U.S.C. 7832(b)(2)) that United States nonhumanitarian assistance to North Korea shall be contingent on North Korea’s
			 substantial progress on human rights improvements, release of and accounting for abductees, family reunification,
			 reform of North Korea’s labor camp system, and the decriminalization of
			 political expression, none of which has occurred.
			(15)Congress further authoritatively expressed its view, in section 2 of the North Korean Human Rights
			 Reauthorization Act of 2008 (Public Law 110–346) that human rights and humanitarian conditions inside North Korea are deplorable and that North Korean refugees remain acutely vulnerable.
			(16)Congress has determined that any missile test or launch conducted by North Korea would be in direct
			 violation of United Nations Security Council resolution 1695, adopted on
			 July 16, 2006, which condemns the multiple launches by the DPRK (North Korea) of ballistic missiles on July 5 2006 local
			 time, and United Nations Security Council Resolution 1718, adopted on October 9, 2006, which demands that the DPRK (North Korea) not conduct any further nuclear test or launch of a ballistic
			 missile and decides that the DPRK shall suspend all activities related to its ballistic missile programme and
			 in this context re-establish its pre-existing commitments to a moratorium
			 on missile launching, and further determines that the resulting sanctions imposed under such resolution 1718 would
			 again come into full effect following a missile test or launch.
			(17)Congress has further determined that a return by North Korea to the Six-Party diplomatic process
			 following any missile test or launch by Pyongyang must include a firm and
			 transparent commitment to the complete, verifiable and irreversible
			 dismantlement of all of North Korea’s nuclear programs, including those
			 derived both from plutonium as well as highly enriched uranium.
			(18)Japanese press reports have indicated that a delegation of approximately fifteen Iranian missile
			 experts arrived in North Korea in March 2009 to help Pyongyang prepare for a rocket launch, including senior officials with the Iranian rocket and satellite producer Shahid Hemmat
			 Industrial Group, and that they brought with them a letter from their
			 President Mahmoud Ahmadinejad to North Korean leader Kim Jong-Il stressing
			 the importance of cooperating on space technology.
			(19)North Korea, in defiance of the international community’s efforts to end nuclear proliferation and
			 in violation of its international obligations, conducted a second
			 underground nuclear test on May 25, 2009 (local time), in violation of
			 United Nations Security Council Resolution 1718, which resulted in the
			 passage of United Nations Security Council Resolution 1874 on June 12,
			 2009, which imposed additional sanctions and inspection requirements with
			 regard to North Korea.
			(20)North Korea, according to Western press reports, transshipped missile parts, used to run Iran’s
			 solid fuel ballistic missile program, to Tehran via Air Iran flights which
			 landed in Beijing, China in 2007.
			(21)Press reports in March 2011 indicated that opposition forces in Libya, when they took positions
			 from Qaddafi forces, discovered North Korean weapons caches, including
			 rockets and anti-aircraft guns, unpacked from crates labeled bulldozer parts, which would represent a clear violation of United Nations sanctions.
			(22)On August 16, 2012, the President signed into law the Ambassador James R. Lilley and Congressman
			 Stephen J. Solarz North Korea Human Rights Reauthorization Act of 2012
			 (Public Law 112–172).
			(23)Congress further authoritatively expressed its view in section 2 of Public Law 112–172 that although the transition to the leadership of Kim Jong-Un after the death of Kim Jong-Il has
			 introduced new uncertainties and possibilities, the fundamental human
			 rights and humanitarian conditions inside North Korea remain deplorable,
			 North Korean refugees remain acutely vulnerable, and the findings in the
			 2004 Act and 2008 Reauthorization remain substantially accurate today.
			(24)Notwithstanding the succession of Kim Jong-Un as supreme leader of North Korea following the death
			 of his father in December 2011, Pyongyang has continued a policy of
			 horrendous human rights violations, including the issuance of new shoot to kill orders for refugees attempting to cross the border into China and an increased reliance on public
			 executions to intimidate the North Korean populace.
			(25)The new Kim Jong-Un regime also displayed duplicity in its negotiations with the United States and
			 other Six-Party partners by launching a missile in April 2012 in direct
			 violation of its Leap Day Agreement to carry out a moratorium on nuclear and long-range missile tests.
			(26)Pyongyang defied the international community and relevant United Nations Security Council
			 resolutions by launching a long-range missile on December 12, 2012,
			 resulting in the unanimous passage of United Nations Security Council
			 Resolution 2087 on January 22, 2013.
			(27)The regime in Pyongyang further defied the international community and relevant United Nations
			 Security Council resolutions by conducting a nuclear test on February 12,
			 2013.
			(28)According to the United States Geological Survey, seismic activity was detected in North Korea with
			 an earthquake measuring 4.9 magnitude, larger than the 2006 and 2009
			 explosions, and the epicenter of the quake was close to a North Korean
			 nuclear test site.
			3.Continuation of restrictions against the Government of North Korea
			(a)FindingCongress finds that subsequent to the decision of the Secretary of State on October 11, 2008, to
			 rescind the designation of North Korea as a state sponsor of terrorism,
			 North Korea has committed acts that can be defined as international
			 terrorism or as highly provocative, including—
				(1)the dispatch of a covert team of two North Korean military-trained agents to South Korea with
			 orders to assassinate the late North Korean defector Hwang Jang-yop who
			 were apprehended by South Korean officials in April 2010;
				(2)complicity in the sinking of the South Korean naval vessel Cheonan on March 26, 2010, which
			 resulted in the deaths of 46 South Korean naval personnel;
				(3)the shipment of weapons by North Korea, seized in Bangkok in December 2009, which were bound for
			 delivery to foreign terrorist organizations Hezbollah and Hamas, according
			 to a statement made by Israeli Foreign Minister Avigdor Lieberman in Tokyo
			 on May 12, 2010;
				(4)the sudden and unprovoked bombardment by North Korean artillery of the civilian-populated South
			 Korean island of Yeonpyeong-do on November 23, 2010, which resulted in the
			 deaths of two South Korean civilians and two Republic of Korea (ROK)
			 marines;
				(5)the sentencing by Seoul Central District Court in January 2011 of North Korean agent Ri Dong Sam to
			 10 years in prison for impersonating a refugee in August 2010 to enter
			 South Korea under orders to assassinate leading North Korean defector
			 Hwang Jang-yop; and
				(6)North Korea’s numerous provocations, particularly the recent cyber-attack targeting Sony Pictures Entertainment
			 and the threats against movie theaters and moviegoers, as described by the Department of the Treasury on January 2, 2015.
				(b)Continuation of restrictionsNotwithstanding the decision by the Secretary of State on October 11, 2008, to rescind the
			 designation of North Korea as a state sponsor of terrorism, and in light
			 of the congressional finding described in subsection (a), restrictions
			 against the Government of North Korea that were imposed by reason of a
			 determination of the Secretary of State that the Government of North Korea
			 is a state sponsor of terrorism, as well as sanctions against the
			 Government of North Korea (including sanctions that ban the importation
			 into the United States of North Korean products and goods), that are in
			 effect as of the date of the enactment of this Act shall remain in effect,
			 and shall not be lifted, unless the President makes the certification
			 described in subsection (c).
			(c)CertificationThe certification referred to in subsection (b) is a certification to Congress containing a
			 determination of the President that the Government of North Korea—
				(1)is no longer engaged in the illegal transfer of missile or nuclear technology, particularly to the
			 governments of Iran, Syria, or any other state sponsor of terrorism, or to
			 Burma;
				(2)is no longer engaged in training in combat operations or tunneling, or harboring, supplying,
			 financing, or supporting in any way—
					(A)Hamas, Hezbollah, the Japanese Red Army, or any member of such organizations;
					(B)any organization designated by the Secretary of State as a foreign terrorist organization in
			 accordance with section 219(a) of the Immigration and Nationality Act (8
			 U.S.C. 1189(a)); and
					(C)any person included on the annex to Executive Order 13224 (September 21, 2001) and any other person
			 identified under section 1 of that Executive Order whose property and
			 interests are blocked by that section (commonly known as a specially designated global terrorist);
					(3)is no longer engaged in the counterfeiting of United States currency supernotes;
				(4)is no longer engaged in the international trafficking of illicit narcotics into the United States,
			 Japan, Australia, or other allied countries of the United States;
				(5)has returned the last remains of United States permanent resident, Reverend Kim Dong-shik, to his
			 United States citizen family and church members, so that he may be
			 provided with a proper Christian burial in Chicago;
				(6)has released the Japanese nationals recognized as abduction victims by the Government of Japan as
			 well as abduction victims recognized by the Government of the Republic of
			 Korea;
				(7)has released an estimated 600 surviving South Korean POWs, and any other surviving POWs from the
			 Korean War, who have been held in North Korea against their will and in
			 violation of the Armistice Agreement since hostilities ended in July 1953;
				(8)has made concrete provisions for unrestricted family reunification meetings for those individuals
			 among the two-million strong Korean-American community who maintain family
			 ties with relatives inside North Korea;
				(9)has opened the North Korean penal system, including the gulag of concentration camps holding an
			 estimated 200,000 political and religious prisoners, to unrestricted and
			 regular visits by representatives of the International Committee of the
			 Red Cross (ICRC);
				(10)has made provision for unrestricted and regular access by representatives of the United National
			 High Commissioner for Refugees to refugees forcibly repatriated to North
			 Korea to determine their general health and welfare;
				(11)has made concrete provisions for unrestricted contact, including direct communications and
			 meetings, between representatives of international and South Korean
			 religious organizations, including Christians and Buddhists, and their
			 co-believers inside North Korea;
				(12)has offered apologies to the government and people of the Republic of Korea for the deaths that
			 North Korea inflicted due to the unprovoked attacks on the South Korean
			 naval vessel Cheonan on March 26, 2010, and on the island of Yeonpyeong-do
			 on November 23, 2010; and
				(13)is no longer engaged in cyber-attacks against the United States, its government, infrastructure,
			 entities, or citizens, or those of its allies.
				(d)Sense of congressIt is the sense of Congress that, in light of the congressional finding described in subsection
			 (a), the Secretary of State should redesignate North Korea as a state
			 sponsor of terrorism immediately upon the date of the enactment of this
			 Act.
			(e)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism means any country the government of which the Secretary of State determines has repeatedly
			 provided support for acts of international terrorism pursuant to section
			 6(j) of the Export Administration Act of 1979 (as continued in effect
			 pursuant to the International Emergency Economic Powers Act), section 40
			 of the Arms Export Control Act, section 620A of the Foreign Assistance Act
			 of 1961, or any other provision of law.
			4.Continuation of diplomatic nonrecognition of North Korea
			(a)FindingCongress finds that the United States did not grant diplomatic recognition to North Korea upon its
			 establishment as a client regime of the former Soviet Union in 1948. The
			 United States has consistently continued to withhold such formal
			 diplomatic recognition during the 61 years since the sudden and unprovoked
			 attack by North Korean forces on the Republic of Korea on June 25, 1950,
			 an attack which led directly to the Korean War and the deaths of over
			 36,000 United States military personnel as well as at least 2,000,000
			 Koreans and over 3,000 soldiers from Allied countries.
			(b)Continuation of diplomatic nonrecognitionNo funds may be expended for the establishment of a United States diplomatic presence in North
			 Korea, including an Embassy, Consulate, or liaison office, until such time
			 as the President certifies to Congress that the Government of North Korea
			 has met all of the benchmarks specified in section 3.
			5.International response to a North Korean missile launch or nuclear testGiven North Korea’s third nuclear weapons test on February 12, 2013, in violation of United Nations
			 Security Council Resolutions 1695, 1718, 1874, and 2087, the President
			 shall instruct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States to
			 secure adoption of a United Nations Security Council resolution condemning
			 North Korea’s action as a violation of United Nations Security Council
			 Resolutions 1695, 1718, 1874, and 2087 and requiring the implementation of
			 comprehensive sanctions and an inspection regime against North Korea.
		
